Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner was authorized to amend claims by applicant’s representative Masako Ando during telephone interview on 03/04/2019: After Examiner’s amendment the all of the claims should now read as follows:
1. (Currently Amended)	An input device for inputting information in accordance with an approach of an operation body thereto, the input device comprising:
	at least one first sensor electrode disposed on a substrate;
	at least one second sensor electrode corresponding to an sensing area, the second sensor electrode being disposed so as to face the first sensor electrode via an empty space providing a distance therebetween in a direction normal to the sensing area, thereby capacitively coupled with the first sensor electrode, the first sensor electrode and the second sensor electrode overlapping each other in plan view which is viewed from the direction normal to the sensing area; and
	a detection circuit configured to detect the approach of the operation body to the second sensor electrode based on an electrostatic capacitance of the first sensor electrode.

2.  (Previously Presented)	The input device according to Claim 1,
	wherein an area of the second sensor electrode is larger than an area of the first sensor electrode.

3.  (Previously Presented)	The input device according to Claim 1, further comprising:
	a case accommodating the substrate,	 
wherein the second sensor electrode is disposed on the case.

4.  (Original)	The input device according to Claim 3,
	wherein the second sensor electrode is disposed on an inner surface of the case.

5.  (Original)	The input device according to Claim 3,
	wherein the second sensor electrode is disposed on an outer surface of the case.

6.  (Original)	The input device according to Claim 1,
	wherein the second sensor electrode is formed by plating.

7.  (Previously Presented)	The input device according to Claim 1,
	wherein the detection circuit is configured to determine that the operation body has approached the second sensor electrode if an amount of change in the electrostatic capacitance of the first sensor electrode is equal to or greater than a threshold value.

8.  (Previously Presented)	The input device according to Claim 1, further comprising:
	a third sensor electrode corresponding to a sensing area, the third sensor electrode electrically connected to the second sensor electrode, the third sensor electrode not being connected to the first sensor electrode.

9.  (Previously Presented)	The input device according to Claim 8,
	wherein an area of the third sensor electrode is larger than the area of the first sensor electrode.

10.  (Previously Presented)	The input device according to Claim 8,
	wherein an area of the third sensor electrode is larger than the area of the second sensor electrode.

11.  (Previously Presented)	The input device according to Claim 7,
	wherein a plurality of second sensor electrodes are disposed adjacent to one another, and a corresponding plurality of first sensor electrodes are provided on the substrate.

12.  (Previously Presented)	The input device according to Claim 8,
	wherein, when an amount of change in the electrostatic capacitance of the first sensor electrode is equal to or greater than a threshold value, the detection circuit determines that the operation body has approached the third sensor electrode electrically connected to the second sensor electrode facing the first sensor electrode.

13.  (Previously Presented) 	The input device according to Claim 1, wherein the second sensor electrode is neither connected to the first sensor electrode nor connected to a ground.    	

14.  (Previously Presented) 	The input device according to Claim 1, wherein the second sensor electrode is not connected to the first sensor electrode, and is connected to a ground via a diode.

15.  (Previously Presented)	The input device according to Claim 11, further comprising:
	a plurality of third sensor electrodes each corresponding to a sensing area, each of the plurality of third sensor electrodes being electrically connected to corresponding one of the second sensor electrodes, the third sensor electrodes not being connected to the first sensor electrodes,
	wherein the detection circuit is further configured to determine that the operation body has approached one of the third sensor electrodes if an amount of change in the electrostatic capacitance of the first sensor electrode facing the second sensor electrode which is connected to the third sensor electrode is equal to or greater than a threshold value while an amount of change in the electrostatic capacitance of the remaining first sensor electrodes is smaller than the threshold value, and to determine that the operation body has approached one of the second sensor electrodes if an amount of change in the electrostatic capacitance of two or more of the first sensor electrodes exceeds the threshold value.  


16. (Canceled).

After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record claims 1-15 are allowed. The following is an Examiner's statement of reasons for allowance:
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 02/10/2022 with Examiner’s amended claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625